USCA4 Appeal: 21-7634      Doc: 10         Filed: 01/25/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7634


        DERWIN PETERSON,

                            Plaintiff - Appellant,

                     v.

        COLONEL MELETIS, Superintendent; SERGEANT OUTLAND, Shift Sgt.;
        OFFICER BAKER, Post Officer,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cv-00753-RDA-MSN)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Derwin Peterson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7634         Doc: 10      Filed: 01/25/2022      Pg: 2 of 2




        PER CURIAM:

               Derwin Peterson appeals the district court’s order dismissing his 42 U.S.C. § 1983

        action without prejudice for failure to comply with the court’s order directing him to file a

        third amended complaint. See Fed. R. Civ. P. 41(b). We review a district court’s dismissal

        under Rule 41(b) for abuse of discretion. Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir.

        2019). We have reviewed the record and discern no abuse of discretion. Accordingly, we

        affirm. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2